EXHIBIT(S) or PSI RETURN FORM

Date: April 14, 2021

Style: Joe Lee James v. State

 

Cause No(s): 1610475R

Appeal No(s): _02-19-427-CR

| have received the following exhibit(s) or PSI from the Second Court of Appeals:
Exhibit(s) Description: _State’s Exhibit 19 (CD — 7/Eleven Surveillance) &

Atate’s Exhibit 25 (CD — 7/Eleven Surveillance)

 

  
  

Dept: 4-[4-P-[- Dist. Clack

Received By:

 

Jvsin Davis Date Rec'd: 7-77 P]

(PRINT)

Note: Please sign and return this form to Clerk, Second Court of Appeals, Tim Curry
Criminal Justice Center, 401 W. Belknap, Suite 9000, Fort Worth, Texas, 76196-

0211.